Citation Nr: 1137237	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  94-47 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, claimed to be secondary to a service-connected lumbar spine (low back) disability.

2.  Entitlement to service connection for a psychiatric disorder, claimed to be secondary to various service-connected disabilities.


REPRESENTATION

Appellant represented by:	Louis A. DeMier-LeBlanc, Attorney at Law


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran had active military service from June 1978 to September 1990, including dishonorable service from March 4 to September 24, 1988.  A June 1992 Department of Veterans Affairs (VA) administrative decision therefore determined that he is not entitled to benefits for any disability incurred in or aggravated during that period of dishonorable service.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions by the VA Regional Office (RO) in San Juan, Puerto Rico, which, among other things, denied the Veteran's claims for service connection for a cervical spine disorder and a psychiatric disorder, both claimed as secondary to service-connected disabilities. 

In a December 2006 decision, the Board adjudicated the Veteran's claims for higher initial ratings for lumbar paravertebral myositis, psoriatic arthritis of the right knee, and neuritis of the sciatic nerve.  Those claims therefore were decided and resultantly are no longer at issue.  The Board remanded the remaining claims for service connection for a left knee disorder, for an initial rating higher than 10 percent for neurodermatitis, for a total disability rating based on individual unemployability (TDIU), and petitions to reopen claims for service connection for cervical spine and psychiatric disorders, alleged to be secondary to 
service-connected disabilities.

Upon completion of that remand development, the Board issued a July 2009 decision denying the claim for service connection for psoriatic arthritis of the left knee.  The Board also determined that new and material evidence had been submitted to reopen the claims for service connection for cervical spine and psychiatric disorders, allegedly secondary to service-connected disabilities.  But rather than immediately readjudicating these claims on their underlying merits, the Board remanded them the RO, via the Appeals Management Center (AMC), for further development and consideration.  The Board also remanded the claims for an initial rating higher than 10 percent for the neurodermatitis and for a TDIU.

The RO subsequently, in an August 2010 decision, granted a TDIU retroactively effective from August 24, 2009.  And since the Veteran did not appeal this effective date, the TDIU claim also is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating he must separately appeal this "downstream" issue).  Indeed, in correspondence since dated in February 2011, he acknowledged this TDIU claim had been resolved.

That August 2010 decision also increased the rating for the Veteran's neurodermatitis from 10 to 30 percent retroactively effective from August 24, 2009.  And since this is not the highest possible rating, including for the entire period at issue, the Board usually would be required to consider whether a rating higher than 10 percent was warranted prior to August 24, 2009, and whether a rating higher than 30 percent has been warranted since.  But in his February 2011 correspondence, the Veteran indicated he is satisfied with the RO's decision concerning this claim, so it, too, is no longer at issue.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran is presumed to be seeking the greatest possible benefit unless he specifically indicates otherwise).

Therefore, the only claims still at issue are for service connection for cervical spine and psychiatric disorders, both said to be secondary to service-connected disabilities.  Unfortunately, though, still additional development is needed before the Board may adjudicate the claim for service connection for a psychiatric disorder.  The Board therefore is again remanding this claim to the RO.

Also, while the Board's December 2006 decision adjudicated the Veteran's claim for higher initial ratings for his service-connected lumbar paravertebral myositis, he has since in February 2011 filed a new claim requesting an increase in the rating for this disability.  Since, however, this increased-rating claim has not been initially adjudicated by the RO, as the Agency of Original Jurisdiction (AOJ), the Board is referring this claim to the RO for all appropriate development and consideration.  The Board does not have jurisdiction to consider this claim in the first instance.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

The Veteran also cancelled a hearing scheduled for February 3, 2011.  38 C.F.R. § 20.704(e) (2010).  He indicated, as well, that he wanted his claim for service connection for a cervical spine condition "suspended" until the resolution of his claim for an increased rating for his lumbar paravertebral myositis.  The Board therefore is temporarily deferring consideration of this claim, as requested.


REMAND

The Board must further develop the claim for service connection for a psychiatric disorder before deciding it.

In the July 2009 remand, the Board indicated the Veteran needed to be provided a VA compensation examination for a medical nexus opinion concerning whether his psychiatric disorder is either directly related to his military service or secondarily related by way of a service-connected disability.  In particular, the Board requested that "the designated examiner comment on the likelihood than any current psychiatric disorder was either caused or permanently aggravated by a 
service-connected disability."  See C.F.R. § 3.310(a) and (b) and Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Pursuant to this request, the Veteran had a VA psychiatric examination in August 2009.  The examiner reviewed the claims file and evaluated the Veteran before concluding that his psychiatric disorder (major depression disorder) is not related to his military service.  So this examiner seems to refute the notion that there is a direct relationship or correlation between the Veteran's psychiatric disorder and his military service.  Unfortunately, however, this examiner did not also provide an opinion as to whether any the Veteran's service-connected disabilities either caused or aggravated his psychiatric disorder to otherwise warrant the granting of service connection on this alternative secondary basis.  The opinion therefore is unacceptable because it does not comply with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).

See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Return the file to the VA examiner that evaluated the Veteran in August 2009 for additional medical comment.  If, for whatever reason, this particular VA examiner is unavailable to provide this further comment, then have someone else equally qualified make the necessary determination.  In this eventuality, the Veteran may need to be reexamined.

Because the opinion provided in August 2009 only addresses the issue of direct service connection, the examiner, whoever designated, is again requested to also provide an opinion concerning the possibility of secondary service connection - that is, regarding the likelihood (very likely, as likely as not, or unlikely) the Veteran's current psychiatric disorder was either caused or has been permanently aggravated by a 
service-connected disability, either alone or in combination, which are lumbar paravertebral myositis, dermatitis, arthritis of the right knee, right sciatic neuritis, and gastroesophageal reflux disease (GERD).

If the examiner determines he cannot provide this requested medical nexus opinion without resorting to speculation, he or she must discuss why this is not possible or feasible.  In particular, the examiner must specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted, there are multiple possible etiologies with none more prevalent than another, or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definitive opinion. 

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record, if necessary citing to specific evidence in the file.

2.  Then readjudicate the Veteran's claim for service connection for a psychiatric disorder in light of this additional evidence.  He has asked for temporary suspension of further consideration of his claim for service connection for a cervical spine disorder pending resolution of an additional claim he has filed for a higher rating for his lumbar paravertebral myositis (the Board is referring this other claim to the RO for all appropriate development and consideration).  So first develop and adjudicate this other claim before readjudicating his claim for a cervical spine disorder.  

If the claims are not granted to his satisfaction, send the Veteran and his attorney another supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38  U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


